DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/2020, 6/7/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on 7/30/2020 are accepted.

Claim Rejections - 35 USC § 101 – Not Needed
Claims 15-20 are towards a “computer readable storage medium” which could include a digital signal.  However, the specification clearly defines this medium to not include a digital signal and therefore the subject matter is statutory and the rejection is not needed.  
[paragraph 0058, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 15, although the closest prior art of record (such as Tran (US 20200405148 A1), Smith et al., (US 20200136799 A1), Ebrahimi et al., (US 20190182042 A1), and Jayaram et al., (US 20180308094 A1)) teaches A computer-implemented method comprising: identifying, by a computer, a capture device output, said output representing an aspect of a recorded event; wherein said master file blockchain data includes a master file block history portion, a master file signature key portion, and a signed hash of said master file media data tracked portion.
However, none of the prior art, alone or in combination teaches cryptographically processing, by said computer, said capture device output to produce a validatable master file, said master file including at least one tracked portion; wherein said validatable master file includes a master file media data tracked portion from said capture device output, master metadata, and master file blockchain data in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497